UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-04570 Name of Registrant: Vanguard New York Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2013 – November 30, 2014 Item 1: Reports to Shareholders Annual Report | November 30, 2014 Vanguard New York Tax-Exempt Funds Vanguard New York Tax-Exempt Money Market Fund Vanguard New York Long-Term Tax-Exempt Fund The mission continues On May 1, 1975, Vanguard began operations, a fledgling company based on the simple but revolutionary idea that a mutual fund company should be managed solely in the interest of its investors. Four decades later, that revolutionary spirit continues to animate the enterprise. Vanguard remains on a mission to give investors the best chance of investment success. As we mark our 40th anniversary, we thank you for entrusting your assets to Vanguard and giving us the opportunity to help you reach your financial goals in the decades to come. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 8 New York Tax-Exempt Money Market Fund. 11 New York Long-Term Tax-Exempt Fund. 29 About Your Fund’s Expenses. 67 Glossary. 69 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Since our founding, Vanguard has drawn inspiration from the enterprise and valor demonstrated by British naval hero Horatio Nelson and his command at the Battle of the Nile in 1798. The photograph displays a replica of a merchant ship from the same era as Nelson’s flagship, the HMS Vanguard . Your Fund’s Total Returns Fiscal Year Ended November 30, 2014 Taxable- SEC Equivalent Income Capital Total Yield Yield Returns Returns Returns Vanguard New York Tax-Exempt Money Market Fund 0.01% 0.02% 0.01% 0.00% 0.01% New York Tax-Exempt Money Market Funds Average 0.00 New York Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard New York Long-Term Tax-Exempt Fund Investor Shares 2.13% 4.13 % 3.77% 5.94% 9.71% Admiral™ Shares 2.21 4.28 3.86 5.94 9.80 Barclays NY Municipal Bond Index 7.84 New York Municipal Debt Funds Average 9.24 New York Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. 7-day SEC yield for the New York Tax-Exempt Money Market Fund; 30-day SEC yield for the New York Long-Term Tax-Exempt Fund. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 43.4% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance November 30, 2013, Through November 30, 2014 Distributions Per Share Starting Ending Share Share Income Capital Price Price Dividends Gains Vanguard New York Tax-Exempt Money Market Fund $1.00 $1.00 $0.000 $0.000 Vanguard New York Long-Term Tax-Exempt Fund Investor Shares $11.11 $11.77 $0.404 $0.000 Admiral Shares 11.11 11.77 0.413 0.000 1 Chairman’s Letter Dear Shareholder, After a rough start, the broad U.S. municipal bond market posted 11 consecutive months of gains to finish the fiscal year ended November 30, 2014, with a return of more than 8%. Demand was strong for lower-rated and longer-dated munis, a trend that helped Investor Shares of Vanguard New York Long-Term Tax-Exempt Fund return 9.71% and Admiral Shares 9.80%. Price appreciation accounted for more than half of the fund’s returns, unlike last year, when price depreciation detracted significantly. The Long-Term Fund ran well ahead of its benchmark, which returned 7.84%, and also outpaced the 9.24% average return of its peers. The rise in municipal bond prices drove down the Long-Term Fund’s 30-day SEC yield. It fell to 2.13% at the end of the period from 3.09% a year earlier for Investor Shares and to 2.21% from 3.17% for Admiral Shares. (Bond prices and yields move in opposite directions.) With Federal Reserve policy pinning short-term interest rates near zero, Vanguard New York Tax-Exempt Money Market Fund, which invests in securities maturing in less than one year, returned 0.01%. The average return of its peers was 0.00%. The fund’s 7-day SEC yield began and finished the fiscal year at 0.01%. 2 Note: Although the funds are permitted to invest in securities whose income is subject to the alternative minimum tax (AMT), throughout the year, the Long-Term Fund owned no securities that would generate income distributions subject to the AMT. The Money Market Fund did hold such securities during the year and on November 30. The Securities and Exchange Commission (SEC) adopted a number of regulatory changes governing money market funds earlier this year. These reforms, and the significant safeguards the SEC adopted in 2010, constitute a strong response to those who believe institutional money market funds pose a risk to the financial system. The vast majority of investors in Vanguard money market funds will not be affected by the new rules. A brief overview of the changes can be found in the box on page 6. U.S. taxable bond prices climbed after slipping over the summer U.S. bond prices, which slipped in the summer, generally rose during the fiscal year. Already low yields defied expectations by moving even lower despite the unwinding of the Fed’s bond purchasing program between January and October. Falling yields and “safe haven” demand for U.S. Treasury bonds from overseas investors helped the broad U.S. taxable bond market return 5.27% for the 12 months ended November 30. The yield of the 10-year U.S. Treasury note ended November at 2.25%, down from 2.74% a year earlier. Market Barometer Average Annual Total Returns Periods Ended November 30, 2014 One Three Five Year Years Years Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 5.27% 3.00% 4.10% Barclays Municipal Bond Index (Broad tax-exempt market) 8.23 4.78 5.12 Citigroup Three-Month U.S. Treasury Bill Index 0.04 0.04 0.06 Stocks Russell 1000 Index (Large-caps) 16.56% 21.05% 16.25% Russell 2000 Index (Small-caps) 3.99 18.36 16.69 Russell 3000 Index (Broad U.S. market) 15.53 20.84 16.28 FTSE All-World ex US Index (International) 1.05 10.29 5.94 CPI Consumer Price Index 1.32% 1.44% 1.77% 3 International bonds (as measured by Barclays Global Aggregate Index ex USD) returned –2.53% for U.S. dollar-based investors. Much of that was a result of many foreign currencies weakening against the dollar. On a currency-hedged basis, international bonds returned more than 7% for those same investors. Monetary policy, corporate earnings gave the U.S. stock market a boost The broad U.S. stock market gained more than 15% for the 12 months. Generally accommodative global monetary actions and strong corporate earnings offset investor concern about geopolitical issues such as economic struggles in Europe and strife in the Middle East. Here, too, weakness in foreign currencies weighed on results, and international stocks returned about 1% in dollar terms. Emerging markets fared better than the developed markets of Europe and the Pacific region. New York municipals rode a wave of demand The imminent rollback of the Fed’s purchasing program and unsettling headlines about distressed issuers such as Puerto Rico and Detroit pressured the municipal bond market through much of 2013. Other considerations took center stage in the new year, however, including a fitful domestic economic recovery and instability in Eastern Europe and the Middle Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average New York Tax-Exempt Money Market Fund 0.16% — 0.19% New York Long-Term Tax-Exempt Fund 0.20 0.12% 1.00 The fund expense ratios shown are from the prospectus dated March 27, 2014, and represent estimated costs for the current fiscal year. For the fiscal year ended November 30, 2014, the funds’ expense ratios were: for the New York Tax-Exempt Money Market Fund, 0.07%; and for the New York Long-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares. Peer-group expense ratios are derived from data provided by Lipper, a Thomson Reuters Company, and capture information through year-end 2013. The expense ratio for the New York Tax-Exempt Money Market Fund reflects a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before the reduction, the expense ratio was 0.16%. Peer groups: For the New York Tax-Exempt Money Market Fund, New York Tax-Exempt Money Market Funds; for the New York Long-Term Tax-Exempt Fund, New York Municipal Debt Funds. 4 East. In addition, muni yields were attractive both on their own and relative to those of Treasuries and corporate bonds. Those factors, along with an improvement in the credit rating of New York State-issued debt, contributed to a resurgence in demand for New York munis in 2014. Among those showing interest were the usual purchasers—Empire State residents in high tax brackets looking for tax-exempt income. But this year, they were joined by nontraditional buyers, including foreign investors and U.S. banks, insurance companies, and hedge funds. At the same time, supply was limited. Even as finances generally improved and borrowing costs remained low, many issuers were reluctant to commit to new capital spending projects. This left issuance in New York close to flat compared with the previous 12 months. The Long-Term Fund was well-positioned for this environment thanks to the skill of its advisor, Vanguard Fixed Income Group. An overweight allocation to some lower-quality investment-grade bonds relative to the benchmark proved an advantage. The advisor began to pare these holdings over the period, however, when credit spreads tightened, leaving investors with less compensation for taking on the credit risk. The fund’s holdings in longer-term premium callable bonds also helped—they tend to offer high yields relative to their Total Returns Ten Years Ended November 30, 2014 Average Annual Return New York Tax-Exempt Money Market Fund 1.19 % New York Tax-Exempt Money Market Funds Average 0.97 New York Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. New York Long-Term Tax-Exempt Fund Investor Shares 4.44 % Barclays NY Municipal Bond Index 4.74 New York Municipal Debt Funds Average 4.05 New York Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 duration risk. Security selection also contributed to the fund’s relative performance, as did avoiding Puerto Rico’s beleaguered muni bonds. Despite their high coupons and the allure of their exemption from federal, state, and local taxes, these securities lagged because of the economic and fiscal challenges facing the commonwealth. Although it was a very strong year for munis, keep in mind that with yields so low, it’s unlikely that longer-maturity funds in particular will produce similar returns next year. For more information about the advisor’s approach and the funds’ positioning during the year, please see the Advisor’s Report that follows this letter. Strong credit analysis helped the advisor navigate rough waters During the ten years ended November 30, media noise about the creditworthiness of municipal issuers and a few widely publicized municipal bankruptcies rattled the muni market at times. However, as always, Vanguard’s in-house analysis—one of the pillars of our investment process—helped us identify opportunities among muni New rules on money market funds won’t affect most Vanguard investors New rules governing money market funds garnered significant attention in 2014. But under these rules, approved by the Securities and Exchange Commission (SEC), it will be business as usual for the vast majority of Vanguard clients invested in such funds, including our tax-exempt money market funds. A key point is that money market funds catering to individual investors will be allowed to continue to seek to maintain a stable $1 share price, or net asset value (NAV). The SEC has put in place a new framework that will enable a fund’s board of directors to address a “run on the fund” by imposing redemption fees or even suspending redemptions. The board will be able to take these measures when the fund’s liquidity—the percentage of its assets invested in securities that may be readily traded in the market—falls below a certain predefined level. (Government and Treasury money market funds will be permitted, but not required, to implement these fees and restrictions.) More extensive changes are in store for institutional money market funds, which proved more susceptible to large-scale redemptions during the 2008–09 financial crisis. Most significantly, these funds will have to shift from a fixed share price to a floating NAV. Although some rules must be implemented sooner, the compliance date for the core reforms is in autumn 2016, which gives investors time to find alternatives if they wish. We will no doubt be reporting to you again as we work through the implications of these changes for our clients and our lineup of funds. 6 bonds and sidestep potential problems That process is ongoing, even for the bonds already held in our portfolios. The skill of our credit analysts, along with the competitive advantage of our low costs, has been instrumental in enabling the Long-Term Fund and the Money Market Fund to outpace the average annual return of their peers for the last decade. Relative to its benchmark index, the Long-Term Fund produced a slightly lower return after taking into account the expenses associated with running the fund. Realistic expectations are key to reaching your long-term goals In the last several years, investors have grown accustomed to mostly strong returns from both stocks and bonds. This, of course, has been a welcome development for our clients as they strive to achieve their financial goals. But as any experienced investor knows, markets aren’t always so favorable. Our recently published economic and market outlook research paper cautions that, over the next decade, returns for a balanced 60% equity/40% bond portfolio are likely to be moderately below long-run historical averages. (For more details, see Vanguard’s Economic and Investment Outlook , available at vanguard.com/ research.) I point out our modest projections not to be discouraging but to be helpful. Realistic expectations are the foundation of a sound plan to reach your long-term objective, whether it’s establishing a secure retirement, paying for a child’s education, or achieving some other goal. If you expect too much from the markets, you might not save sufficiently. You might also take on excessive risk in your portfolio in the pursuit of unrealistically high returns. We firmly believe that a better course is to follow Vanguard’s principles for investing success: • Goals. Create clear, appropriate investment goals. • Balance. Develop a suitable asset allocation using broadly diversified funds. • Cost. Minimize cost. • Discipline. Maintain perspective and long-term discipline. The beauty of these principles is that, unlike market returns, each one is within your control, and focusing on them can put you on the right path. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer December 10, 2014 7 Advisor’s Report For the fiscal year ended November 30, 2014, Vanguard New York Long-Term Tax-Exempt Fund posted a return of 9.71% for Investor Shares and 9.80% for Admiral Shares. Those performances were well ahead of the 7.84% return for the benchmark, the Barclays New York Municipal Bond Index. They were also better than the average return of 9.24% for peer-group funds. Vanguard New York Tax-Exempt Money Market Fund returned 0.01%; the average for peer funds was 0.00%. The investment environment It was a remarkable year for municipal bonds. While the macroeconomic environment helped the overall bond market produce solid returns, limited supply and a surge in demand boosted munis even further. The bond market was shaken last year when the Federal Reserve signaled its intention to wind down its unprecedented bond-buying program. The Fed eventually succeeded in reassuring investors that the tapering would be gradual, that it would proceed only if the economy showed sufficient underlying strength, and that interest rates were likely to remain low for a considerable period even after the program ended. The economy provided the signals the Fed was looking for to bring its program to an end. Gross domestic product increased at an annual rate well above 2% over the 12 months ended September 30 despite a sharp contraction in the first quarter of 2014 caused partly by severe winter weather. The labor market also improved: Yields of Tax-Exempt Municipal Securities (AAA-Rated General-Obligation Issues) November 30, November 30, Maturity 2013 2014 2 years 0.33% 0.14% 5 years 1.16 0.88 10 years 2.65 1.98 30 years 4.10 3.00 Source: Vanguard. 8 The unemployment rate fell to 5.8% for November, and inflation remained well below the Fed’s target of 2%. New York showed similar improvement, according to a gauge of current economic conditions for each state published monthly by the Federal Reserve Bank of Philadelphia. The bank’s index for New York climbed about 3% from November 2013 through October 2014, roughly on par with the increase in the index at the national level. (Each state’s index incorporates data on nonfarm payroll employment, the jobless rate, average hours worked in manufacturing, and inflation-adjusted wage and salary payments.) This benign environment for bonds—moderate economic growth, low inflation, and continuing easy monetary policy—helped revive demand for bonds in general. Heightened tensions in Eastern Europe and the Middle East contributed too, as more risk-averse investors turned to bonds as a safe harbor for their assets. Over the period, the Treasury yield curve flattened, and securities with longer maturities strongly outperformed those with shorter maturities. Corporate bonds, with their draw of higher yields, also fared well. Muni bonds, however, outperformed both Treasuries and corporate bonds. In terms of supply, New York issuance stayed roughly on par with last year’s level. Tax collection remained solid, broadly speaking, at the state and local levels, despite a blip in the second quarter of 2014. Moreover, the state expected to see a windfall of around $5 billion from various settlements with financial institutions. The improved outlook for municipal finances led credit ratings agencies to raise their ratings on New York State debt. However, neither these fiscal improvements nor low borrowing costs convinced issuers to commit to additional capital projects. At the same time, demand for munis rebounded. After munis fell out of favor with investors last year, their valuations reached attractive levels compared with Treasuries and corporate bonds. This drew back individual investors looking for tax-free income along with many buyers that would not have been interested otherwise, including insurance companies, pension funds, and foreign investors. Management of the funds In the Long-Term Fund, we saw relative the period. Their prices rose significantly as investors’ reach for yield intensified, so we gradually reduced our exposure. Other contributors to performance included security selection and our allocation to premium callable bonds, which benefited from a compression in spreads. When interest rates rose in December, we took advantage of attractive new-issue concessions (newly issued bonds offered at cheaper prices than those of comparable bonds from the same issuer already trading on the secondary market). 9 We still saw Puerto Rico bonds as unattractive. Although their yields were high, so was their level of credit risk because of the territory’s debt load, unbalanced budget, and poor economic prospects. For the Money Market Fund, the low interest rate environment remained challenging but not unfamiliar, as the Fed has kept its target for overnight rates at 0%–0.25% since 2008. We continued to look for opportunities to support returns through risk management and security selection. A look ahead The strong performance of municipal bonds has put their valuations at much fuller levels than 12 months ago. With yields so low, the overall economy continuing to improve, and a potential rise in interest rates in the offing, we expect muni returns over the next year to be more or less in line with the coupons they pay out. The U.S. economy should grow at a moderate pace in 2015. The Fed is likely to begin raising the federal funds target rate in the second half of the year. Although market volatility will probably pick up as we approach that point, we believe that the next wave of monetary policy tightening will be slow and that the target rate will ultimately end up below its historical average. For muni bonds, that’s likely to mean interest rates will remain lower than they’ve been over the past 10 to 15 years. As we enter the new fiscal year, the Long-Term Fund has a duration modestly shorter than its benchmark’s (because of the prospect of rising interest rates) and allocations favoring longer maturities. As for Puerto Rico, we are likely to be on the sidelines until we see sustained economic growth and budget discipline. We will continue to hold above-average levels of liquidity that will give us the ability to take advantage of any pricing dislocations that may arise. And as always, our experienced team of portfolio managers, traders, and credit analysts will remain vigilant for opportunities to add to the funds’ performance by identifying bonds that are mispriced by the market. Christopher W. Alwine, CFA, Principal, Head of Municipal Bond Funds Pamela Wisehaupt Tynan, Principal, Head of Municipal Money Market Funds Mathew M. Kiselak, Principal, Portfolio Manager Adam M. Ferguson, CFA, Portfolio Manager Justin A. Schwartz, CFA, Portfolio Manager Vanguard Fixed Income Group December 12, 2014 10 New York Tax-Exempt Money Market Fund Fund Profile As of November 30, 2014 Financial Attributes Ticker Symbol VYFXX Expense Ratio 1 0.16% 7-Day SEC Yield 0.01% Average Weighted Maturity 31 days Distribution by Credit Quality (% of portfolio) First Tier 100.0% A First Tier security is one that is eligible for money market funds and has been rated in the highest short-term rating category for debt obligations by nationally recognized statistical rating organizations. Credit-quality ratings are obtained from Moody's, Fitch, and S&P. For securities rated by all three agencies, where two of them are in agreement and assign the highest rating category, the highest rating applies. If a security is only rated by two agencies, and their ratings are in different categories, the lower of the ratings applies. An unrated security is First Tier if it represents quality comparable to that of a rated security, as determined in accordance with SEC Rule 2a-7. For more information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated March 27, 2014, and represents estimated costs for the current fiscal year. For the fiscal year ended November 30, 2014, the expense ratio was 0.07%, reflecting a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the expense ratio was 0.16%. 11 New York Tax-Exempt Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund . The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Cumulative Performance: November 30, 2004, Through November 30, 2014 Initial Investment of $10,000 Average Annual Total Returns Periods Ended November 30, 2014 Final Value One Five Ten of a $10,000 Year Years Years Investment New York Tax-Exempt Money Market Fund 0.01% 0.04% 1.19% $11,252 New York Tax-Exempt Money Market ••••• • Funds Average 0.00 0.01 0.97 11,016 New York Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. See Financial Highlights for dividend information. 12 New York Tax-Exempt Money Market Fund Fiscal-Year Total Returns (%): November 30, 2004, Through November 30, 2014 NY Tax-Exempt Money Mkt Funds Avg Fiscal Year Total Returns Total Returns 2005 2.18% 1.70% 2006 3.28 2.81 2007 3.60 3.12 2008 2.32 1.88 2009 0.36 0.24 2010 0.10 0.01 2011 0.06 0.04 2012 0.03 0.00 2013 0.01 0.00 2014 0.01 0.00 7-day SEC yield (11/30/2014): 0.01% New York Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Average Annual Total Returns: Periods Ended September 30, 2014 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years New York Tax-Exempt Money Market Fund 9/3/1997 0.01% 0.05% 1.21% 13 New York Tax-Exempt Money Market Fund Financial Statements Statement of Net Assets As of November 30, 2014 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.9%) New York (99.9%) Albany NY GO BAN 1.000% 7
